Title: From George Washington to Thomas Lewis, 13 February 1796
From: Washington, George
To: Lewis, Thomas


          
            Sir,
            Philadelphia 13th Feb. 1796
          
          You will perceive by the enclosed notification, one of which I request the favor of you to cause to be posted up in some public place (secure from weather) at Mount Pleasant that I am disposed to sell all the lands I hold on the Western Waters.
          Will you permit me to ask, what you conceive those Lands most within your knowledge would sell for, by the acre, or tract; on the credit which is proposed to be allowed. If you are disposed to give me your opinion on this head let me request your answer by the Post—all other modes of conveyance are uncertain—I am Sir Your Obedt Hble Servt
          
            Go: Washington
          
        